Citation Nr: 1143733	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  07-38 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.   

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel

INTRODUCTION

The Veteran had active service from June 1960 to November 1963.      

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2007 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in Waco, Texas.  The Veteran currently resides within the jurisdiction of the Seattle, Washington VARO.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in September 2011.  During the hearing, the Veteran submitted additional evidence and waived the right to have the evidence initially considered by the RO.  38 C.F.R. § 20.1304(c).  A transcript of the hearing is associated with the Veteran's claims folder.


FINDINGS OF FACT

1.  Bilateral hearing loss did not manifest during service or within one year thereafter; there is a preponderance of evidence against a nexus between a current diagnosis of bilateral hearing loss and any incident of service, to include in-service exposure to acoustic trauma.

2.  The relevant competent evidence is in relative equipoise as to whether the Veteran's tinnitus began during active service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by service, nor may it be presumed to have been.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2011).


2.  With application of the doctrine of reasonable doubt, tinnitus was incurred during active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), significantly changed the law prior to the pendency of these claims.  VA has issued final regulations to implement these statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA provisions include an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits, and they redefine the obligations of VA with respect to the duty to assist the veteran with the claim.  In the instant case, the Board finds that VA fulfilled its duties to the Veteran under the VCAA. 

Duty to Notify

VA has a duty to notify the veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  The Board concludes that the January 2007 letter sent to the Veteran by the RO adequately apprised him of the information and evidence needed to substantiate the claims.  The RO thus complied with VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).

Additionally, on March 3, 2006, the Court of Appeals for Veterans' Claims (Court) issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

At the outset, the Board notes that with respect to the Veteran's claim of entitlement to service connection for tinnitus, given the favorable outcome as noted below, no conceivable prejudice to the Veteran could result from this adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

In regard to the Veteran's claim for service connection for bilateral hearing loss, the Board finds that VA has met these duties with regard to the claim adjudicated on the merits in this decision.  There is no issue as to providing an appropriate application form or completeness of the application.  Written notice provided in January 2007 fulfills the provisions of 38 U.S.C.A. § 5103(a).  That is, the Veteran received notice of the evidence needed to substantiate his claim, the avenues by which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  See Beverly, 19 Vet. App. at 394, 403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In addition, the January 2007 letter also informed the Veteran about how VA determines effective dates and disability ratings, as required by Dingess.     

The Board also recognizes that, according to Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice must "precede an initial unfavorable [agency of original jurisdiction (AOJ)] decision on a service-connection claim."  VA did provide such notice to the Veteran prior to the May 2007 RO decision that is the subject of this appeal in its January 2007 letter.  With respect to the Dingess requirements, the Veteran was provided with notice of what type of information and evidence was needed to substantiate the claim, as well as the type of evidence necessary to establish a rating or effective date of an award (see letter from RO, dated in January 2007), and such notice was provided prior to the initial decision of the RO.  See Dingess, supra.  Accordingly, the RO provided proper VCAA notice at the required time.

The Veteran has been provided the opportunity to respond to VA correspondence and over the course of the appeal has had multiple opportunities to submit and identify evidence.  Furthermore, he has been provided a meaningful opportunity to participate effectively in the processing of his claim by VA.        

Duty to Assist

VA also has a duty to assist the veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).  

VA informed the Veteran of its duty to assist in obtaining records and supportive evidence, and the Veteran in fact did receive a VA audiological examination in April 2007, which was thorough in nature and provided a competent opinion addressing the pertinent question of whether the Veteran's currently diagnosed bilateral hearing loss was related to his period of service, to include acoustic trauma in service.  The Board further notes that in October 2007, the Veteran underwent another VA audiological evaluation in which an opinion was once again obtained regarding the aforementioned pertinent question.  The Board finds that the medical evidence of record is sufficient to resolve this appeal; the VA has no further duty to provide an examination or medical opinion.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Based on the foregoing, it is the Board's determination that the VA fulfilled its VCAA duties to notify and to assist the Veteran, and thus, no additional assistance or notification was required.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384.


II. Pertinent Law and Regulations

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay statements do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony, however, is competent to establish a diagnosis where the layperson is competent to identify the medical condition, is reporting a contemporaneous medical diagnosis, or describes symptoms that support a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Where there is a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, to include sensorineural hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

For purposes of applying the laws administered by VA, impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 4,000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

It is also pertinent to note that the Court has held that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal audiometric testing limits at separation from service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  The Court explained that when audiometric test results do not meet the regularity requirements for establishing a "disability" at the time of the veteran's separation, the veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is causally related to service.  Id. at 160.

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).




III. Bilateral Hearing Loss

A. Factual Background 

The Veteran's DD Form 214, Armed Forces of the United States Report of Transfer or Discharge, shows that he served in the United States Navy from June 1960 to November 1963.  His Military Occupational Specialty (MOS) was not specifically listed; however, his related civilian occupation was listed as airport serviceman/ air transportation.  

The Veteran's service treatment records are negative for any complaints or findings of bilateral hearing loss.  In November 1963, the Veteran underwent a release from active duty (RAD) examination.  At that time, his hearing was 15/15 bilaterally in whispered and spoken voice.     

In January 2007, the Veteran filed his initial claim for service connection for bilateral hearing loss.  In support of his claim, he submitted a private medical statement from Ms. T. Z.-B., a Hearing Instrument Specialist, dated in December 2006, in which she stated that the Veteran had completed a baseline audiogram in July 2006.  The testing showed that the Veteran had bilateral sensorineural hearing loss.  According to Ms. Z.-B., no hearing professional could "100 percent determine what may cause sensorineural hearing loss for a specific person."  Exposure to loud noise over time or in an individual instance had been proven to cause hearing loss.  Aircraft noise and/or artillery noise was considered to be above normal limits at close proximity.  Ms. Z.-B. opined that it was likely that those environmental noises caused the Veteran's hearing loss.  Ms. Z.-B. attached an audiogram report, dated in July 2006, which contained uninterpreted graphical representations of the Veteran's auditory threshold testing results.

In April 2007, the Veteran underwent a VA audiological evaluation that was conducted by an audiologist.  At that time, the Veteran stated that after his discharge, he had worked as a fire fighter for 28 years.  He indicated that at present, he was retired from that type of work and that he was an independent truck driver for his own trucking company.  According to the Veteran, his hearing was damaged while he was in the military.  Specifically, he noted that during service, because he served aboard aircraft carriers and worked as an aircraft refueler, he was exposed to loud noises.  He maintained that due to his in-service exposure to acoustic trauma, he developed bilateral hearing loss.  The audiological examination revealed that the Veteran had puretone air conduction threshold levels in the right ear at 500, 1,000, 2,000, 3,000, and 4,000 Hertz (Hz) as follows: 40, 35, 15, 25, and 35 decibels, respectively, with a puretone average of 28 decibels.  In the left ear for the same frequencies, he had puretone air conduction threshold levels of 40, 25, 30, 45, and 55 decibels, with a puretone average of 39 decibels.  Speech discrimination percentages were 100 percent in the right ear and 76 percent in the left ear.  The diagnosis for the right ear was mild sensorineural hearing loss from 250 Hz to 1,000 Hz; within normal limits from 2,000 to 3,000 Hz; and a mild sensorineural hearing loss at 4,000 Hz.  The diagnosis for the left ear was moderate sensorineural hearing loss at 250 Hz; a mild sensorineural hearing loss at 500 Hz; within normal limits at 1,000 Hz; descending to a mild sensorineural hearing loss at 2,000 Hz; and a moderate sensorineural hearing loss at 3,000 and 4,000 Hz.  

In the April 2007 VA audiological report, in regard to an opinion regarding whether the Veteran's bilateral hearing loss was related to his period of service, to include his in-service noise exposure, the examiner indicated that he did not have the Veteran's claims file to review and, as such, could not provide a medical opinion at that time.  Later that month, the examiner received the Veteran's claims file for review.  The examiner stated that the Veteran's service treatment records showed that the Veteran's hearing was 15/15 at the time of his enlistment and discharge examinations; that would indicate that his hearing was within normal limits during both examinations.  In addition, the records included a July 1960 audiogram which showed that his hearing was well within normal limits at that time.  According to the examiner, the Veteran's hearing loss was not the type normally seen with a noise-induced hearing loss.  He had an upward sloping hearing loss which peaked at 2,000 Hz before descending again.  The examiner noted that it was commonly accepted in Audiology that a typical noise induced sensorineural hearing loss would start at 4,000 Hz, and if further noise exposure was experienced, it may cause further loss at 4,000 Hz and expand in both directions to 3,000 Hz and 6,000 Hz.  According to the examiner, the solicited (and paid for) opinion from Ms. Z.-B., who was a hearing aid specialist and not an audiologist, should be disregarded as to the cause of the Veteran's current hearing loss.  The examiner indicated that the type of hearing loss presented by the Veteran was frequently seen with Meniere's Disease or otosclerosis.  According to the examiner, it was also commonly accepted in Audiology that hearing loss caused by acoustic trauma would take place at the time of the event, or soon afterwards, but not years later.  Therefore, the examiner opined that there was insufficient documented evidence that the currently diagnosed bilateral hearing loss was caused by or was a result of the Veteran's military duties.      

In a private medical statement from J.A.C., an audiologist, dated in September 2007, Ms. C. stated that the Veteran had recently undergone a complete audiologic evaluation.  The results of the evaluation revealed a mild to severe sensory-neural hearing loss across the frequency range in both ears.  Speech discrimination testing utilizing the Maryland CNC speech discrimination test revealed maximum speech understanding of 88 percent in the right ear and 60 percent in the left ear.  Ms. C. indicated that the Veteran served in the Navy from 1960 to 1963.  While performing his job duties as a jet mechanic with the refueling crew aboard the U.S.S. Midway, the Veteran was exposed to excessive noise levels from the jet engine noise on a constant basis.  Ms. C. reported that she had reviewed the service records made available to her and found that when the Veteran was discharged, he was given whisper and spoken voice tests.  According to Ms. C., neither test was a valid hearing evaluation.  Ms. C. stated that those tests were commonly used before calibrated audiometry was widely available and involved a gross assessment of hearing reception using spoken or whispered words.  Ms. C. noted that those tests were inherently insensitive to high frequency hearing loss normally caused by excessive noise exposure.  Ms. C. indicated that the Veteran had worked for the fire department for 28 years following the service and was currently retired.   According to the Veteran, he had no noisy hobbies.  Ms. C. reported that based on lack of frequency specific hearing information upon separation from service, and chronic exposure to jet engine noise while in the service, it was her opinion that it was at least as likely as not that the Veteran's hearing loss was caused by or contributed to by excessive noise exposure to jet engine noise while he was in the military.  Ms. C. attached an audiogram report, dated in September 2007, which contained uninterpreted graphical representations of the Veteran's auditory threshold testing results.

In October 2007, the Veteran underwent a VA examination that was conducted by a VA physician.  At that time, the examiner reported that he had reviewed the Veteran's claims file.  The examiner stated that according to the Veteran, while he was in the military, he worked as an aircraft refueler and was exposed to loud noises from the jet aircrafts.  The Veteran indicated that while he was stationed aboard the U.S.S. Midway, which was an aircraft carrier, he worked on the flight deck of the carrier.  The Veteran reported that he wore "mickey mouse" ear protection.  He stated that after his discharge, he worked as a fireman for 28 years.  The Veteran denied recreational shooting/hunting.  The examiner stated that he reviewed the VA audiogram that was done in April 2007 and showed bilateral mild to moderate sensorineural hearing loss at the lower frequencies, and then rising to near normal limits at 2,000 Hz, and then descending to become a high frequency sensorineural hearing loss.  The examiner stated that he agreed with the conclusion reached by the VA audiologist at the time of the April 2007 VA audiological evaluation that the Veteran's current audiometric profile was not particularly consistent with one normally seen with noise induced hearing loss.  The examiner indicated that although the Veteran had a history of significant military noise exposure, it should be noted that ear protection was provided in the "noise areas."  The examiner further noted that the Veteran was discharged almost 45 years ago.  Although the whisper test was defined as a screening test, the examiner reported that the Veteran at no time during service complained of hearing loss; if he had, an audiometric test would certainly have been performed.  The examiner stated that he did not believe that the absence of specific information regarding audiometric thresholds would indicate that hearing loss might have been missed at that time.  According to the examiner, the opinion/conclusions from Ms. C. lacked substance.  He opined that there would be only a remote possibility, at best, that the Veteran's hearing loss might have been incurred while on active duty.  Thus, he concluded that it was less likely than not that the Veteran's current bilateral hearing loss would be related to military noise exposure.  The most likely etiology of the Veteran's current hearing loss would most likely be a combination of genetic and environmental factors which have occurred subsequent to separation from service, particularly in light of the configuration and appearance of current audiometric testing.         

In February 2008, a hearing was conducted at the RO.  At that time, the Veteran testified that during service, he was exposed to loud noises while working on a carrier.  Specifically, he stated that he had to work around aircrafts with their engines running.  He noted that although he wore "mickey mouse" ears for hearing protection, they were inadequate.  According to the Veteran, within the "mickey mouse" ears, there were inserts made up of a "foam type material" which would get dry and brittle.  He indicated that if he tried to take out the inserts, they would just disintegrate.  

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in September 2011.  At that time, he submitted a letter from his sister, Ms. E.L., in support of his claim.  In the letter, the Veteran's sister stated that when the Veteran came home after his discharge, he stated that he had a problem with his hearing.  According to the Veteran's sister, his hearing had become increasingly worse.    

B.  Analysis

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for bilateral hearing loss. 

In this case, the Veteran contends that during service, he worked as an aircraft refueler and was exposed to loud noises from the jet aircrafts.  He maintains that he currently has bilateral hearing loss that is related to his period of service, specifically to his in-service acoustic trauma.  

A review of the Veteran's DD 214 shows that although his specific MOS was not listed, his related civilian occupation was listed as airport serviceman/air transportation.  Thus, it appears that the Veteran's MOS involved servicing aircrafts, and, as such, exposure to excessive noise is consistent with his MOS.  Accordingly, the Board finds that the Veteran's statements in regard to his noise exposure credible and consistent with military service.  Nevertheless, the Veteran's service treatment records, to include his November 1963 RAD examination, are negative for any complaints or findings of bilateral hearing loss.  

The first medical evidence of record that shows that the Veteran has bilateral hearing loss as defined by the applicable VA regulation, 38 C.F.R. § 3.385, is in April 2007, over 43 years after the Veteran's separation from the military.  The audiometric findings obtained from the April 2007 VA audiometric examination reflect the required thresholds for a finding of hearing impairment in both ears under 38 C.F.R. § 3.385.  With respect to negative evidence, the Court held that the fact that there was no record of any complaint, let alone treatment, involving the Veteran's condition for many years could be decisive.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000), [it was proper to consider the veteran's entire medical history, including a lengthy period of absence of complaints]; see also Forshey v. Principi, 284 F.3d 1335 (Fed. Cir. 2002) ["negative evidence" could be considered in weighing the evidence].

In this case, the Board acknowledges that the existence of the Veteran's currently diagnosed bilateral hearing loss is not in dispute.  The audiometric findings obtained from the April 2007 VA audiometric examination reflect the required thresholds for a finding of hearing impairment in both ears under 38 C.F.R. § 3.385. However, in regard to the pertinent question of whether the Veteran's currently diagnosed bilateral hearing loss is related to service, there are discrepancies in the medical opinions of record.  Upon a review of the medical opinions which support the Veteran's claim, the Board notes that in the December 2006 private medical statement from Ms. Z.-B., she essentially linked the Veteran's currently diagnosed bilateral hearing loss to his period of service, specifically to his in-service noise exposure.  However, she did not address the finding made by the VA examiners in the April and October 2007 VA examination reports that the Veteran's current audiometric profile was not consistent with one normally seen with noise induced hearing loss.  Even though the finding by the VA examiners was provided after the date of her statement, nevertheless, given that apparently there are certain types of audiometric profiles that are consistent with noise induced hearing loss, a discussion as to the Veteran's type of audiometric profile would be relevant.  In addition, as noted by the examiner in the April 2007 VA examination report, Ms. Z.-B. is a hearing aid specialist and not an audiologist.  A hearing loss disability is only shown by an audiological examination administered by an audiologist.  See 38 C.F.R. § 3.385.  To the extent that she has any competence to give an opinion on whether the Veteran's current hearing loss is etiologically related to any incident of service, to include exposure to excessive noise, her opinion is greatly outweighed by the opinion from the examiner from the April 2007 VA examination, who is an audiologist, and by the opinion from the examiner from the October 2007 VA examination, who is a physician.  As explained further below, the examiners from the April 2007 and October 2007 VA examinations provided plausible alternative explanations regarding the etiology of the Veteran's hearing loss.  Specifically, the VA audiologist stated that the type of hearing loss presented by the Veteran was frequently seen with Meniere's Disease or otosclerosis.  In addition, the VA physician indicated that the most likely etiology of the Veteran's bilateral hearing loss was most likely a combination of genetic and environmental factors which occurred subsequent to separation from service.  Moreover, the VA audiologist also reported that it was commonly accepted in Audiology that hearing loss caused by acoustic trauma would take place at the time of the event, or soon afterwards, but not years later.  Ms. Z.-B. did not address any of these findings.  For the foregoing reasons, the Board finds that the probative value of Ms. Z.-B.'s opinion is significantly diminished.  See Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997); Hayes v. Brown, 5 Vet. App. 60, 69 (1993) ("[i]t is the responsibility of the BVA . . . to assess the credibility and weight to be given the evidence").

Another medical opinion which supports the Veteran's claim is the private medical statement from Ms. J.A.C., an audiologist, dated in September 2007.  In the statement, Ms. C. noted that the whispered and spoken voice tests that the Veteran received during service were not valid hearing evaluations and that the tests were inherently insensitive to high frequency hearing loss normally caused by excessive noise exposure.  Ms. C. opined that based on lack of frequency specific hearing information upon separation from service, and chronic exposure to jet engine noise while in the service, it was her opinion that it was at least as likely as not that the Veteran's hearing loss was caused by or contributed to by excessive noise exposure to jet engine noise while he was in the military.  However, she did not address the finding made by the VA examiners in the April and October 2007 VA examination reports that the Veteran's current audiometric profile was not consistent with one normally seen with noise induced hearing loss.  In this regard, the Board recognizes that Ms. C. appears to suggest that because the in-service spoken and whispered voice tests were inadequate and insensitive to high frequency hearing loss normally caused by excessive noise exposure, the Veteran could have had bilateral hearing loss due to noise exposure during service.  The Board accepts that the in-service spoken and whispered voice tests were inadequate.  However, regardless of the adequacy of the in-service audiological tests, the fact remains that at present, the Veteran's audiometric profile is not consistent with one normally seen with noise induced hearing loss.  This is a significant finding and it weighs against the contended causal relationship.  Ms. C. did not address this finding; rather, she essentially discussed the possibility that the Veteran had a hearing loss disability during [emphasis added] service that was related to in-service noise exposure.  In addition, she also did not address the fact that there was no evidence of hearing loss for VA purposes until April 2007, over 43 years after the Veteran's discharge, which is itself significant and it weighs against the contended causal relationship.  For the foregoing reasons, the Board finds that the probative value of Ms. C.'s opinion is significantly diminished.  See Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997); Hayes v. Brown, 5 Vet. App. 60, 69 (1993).  

By contrast, the Board attaches significant probative value to the conclusions reached by the VA examiners in the April and October 2007 VA examination reports.  Both examiners specifically noted that they had reviewed the Veteran's claims file.  Also, they both recognized that although the Veteran was exposed to loud noises during service, his service treatment records were negative for any complaints or findings of bilateral hearing loss.  In addition, they both noted that the Veteran's current audiometric profile was not consistent with one normally seen with noise induced hearing loss.  As stated above, this is a significant finding and it weighs against the contended causal relationship.  Moreover, in the April 2007 VA examination report, the examiner specifically opined that there was insufficient documented evidence that the currently diagnosed bilateral hearing loss was caused by or a result of the Veteran's military duties.  Furthermore, in the October 2007 VA examination report, the examiner specifically concluded that it was less likely than not that the Veteran's current bilateral hearing loss would be related to military noise exposure.  The examiner also recognized that it was over 40 years before the first diagnosis of bilateral hearing loss for VA purposes was shown.  

The Board gives significant weight to the opinions from the VA examiners because they are clearly based on a review of the claims file with specific citation to the clinical record, and they are also supported by a rationale which is that the Veteran's current audiometric profile is not consistent with one normally seen with noise induced hearing loss.  Thus, even conceding the Veteran's exposure to noise while in service, the Board observes that the VA examiners did not link the Veteran's bilateral hearing loss to in-service noise exposure; rather, they noted other possible etiologies such as a combination of genetic and environmental factors, Meniere's Disease, and/or otosclerosis.      

The Veteran is certainly competent to state whether he noticed a decrease in hearing.  See Charles v. Principi, 16 Vet. App. 370, 374- 75 (2002).  However, the Veteran has not demonstrated that he has expertise in medical matters.  While there is no bright line exclusionary rule that a lay person cannot provide opinion evidence as to a nexus between an in-service event and a current condition, not all medical questions lend themselves to lay opinion evidence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) referred to Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) for guidance.  In footnote 4 of Jandreau, the Federal Circuit indicated that the complexity of the claimed disability is to be considered in determining whether lay evidence is competent.  As to a nexus opinion relating the Veteran's present disability to his active service, the Board finds that the etiology of the Veteran's hearing loss is too complex an issue, one typically determined by persons with medical training, to lend itself to lay opinion evidence.

Although the Veteran may be competent to testify as to symptoms such as hearing difficulty, which is non-medical in nature, he is not competent to render a medical diagnosis or etiology or opinion as to when the provisions of 38 C.F.R. § 3.385 were met.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (certain disabilities are not conditions capable of lay diagnosis).  Thus, the Veteran's lay contentions as to the etiology of his bilateral hearing loss disability are of no more than minimal probative value and are very substantially outweighed by the unfavorable opinions of the examiners from the April and October 2007 VA examinations.     

The Board recognizes that the evidence of record also includes a lay statement from Ms. E.L., the Veteran's sister.  To whatever extent such statement is offered as evidence that the Veteran currently has bilateral hearing that is related to his period of active military service, such a statement does not constitute competent medical evidence as the question at issue clearly requires medical expertise to determine.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis). In any event, the opinions from the VA examiners are of significantly greater probative value than the Veteran's sister's lay assertions.

For these reasons, the Board finds that the Veteran's bilateral hearing loss was not incurred during service or within one year after separation from service.  Accordingly, the Board finds that there is a preponderance of evidence against the claim for service connection for bilateral hearing loss.

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, since the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




IV. Tinnitus

A. Factual Background

The Veteran's service treatment records are negative for any complaints or findings of tinnitus.  In November 1963, he underwent a RAD examination.  At that time, his ears were clinically evaluated as "normal."  

In January 2007, the Veteran filed his initial claim of entitlement to service connection for tinnitus.  He maintained that due to his in-service noise exposure, he developed tinnitus.  

In April 2007, the Veteran underwent a VA audiological evaluation.  At that time, he indicated that he experienced tinnitus which was constant and high pitched.  The examiner did not initially have the Veteran's claims file to review, and, as such, could not provide an opinion on whether the Veteran's tinnitus was related to his period of service.  In an addendum to the examination report, dated later in April 2007, the examiner stated that he had obtained the Veteran's claims file for review.  He reported that the Veteran's service treatment records were negative for any complaints or findings of tinnitus.  According to the examiner, it was commonly accepted in Audiology that tinnitus caused by acoustic trauma would take place at the time of the event, or soon afterwards, but not years later.  Thus, he opined that there was insufficient documented evidence that the Veteran's currently diagnosed tinnitus was caused by or was a result of his military duties.  

In a private medical statement from Ms. J.A.C., an audiologist, dated in September 2007, Ms. C. stated that the Veteran had recently undergone a complete audiologic evaluation.  At that time, the Veteran reported that he experienced chronic and constant tinnitus.  According to Ms. C., tinnitus was a term to describe ringing or other sounds in the ear usually heard only by the affected person (subjective tinnitus).  Tinnitus was commonly associated with sensory-neural hearing loss due to hair cell damage but may be present without hearing loss.  Ms. C. indicated that based on lack of frequency specific hearing information upon the Veteran's separation from service, and his chronic in-service exposure to jet engine noise, it was her opinion that it was at least as likely as not that the Veteran's current tinnitus was caused by or contributed to by excessive noise exposure to jet engine noise while he was in the military.  

A VA audiological evaluation was conducted in October 2007.  At that time, the examiner stated that he had reviewed the Veteran's claims file.  The Veteran's service treatment records were negative for any complaints or findings of tinnitus.  The examiner stated that according to the Veteran, while he was in the military, he worked as an aircraft refueler and was exposed to loud noises from the jet aircrafts.  The Veteran indicated that at present, he experienced tinnitus.  Following the audiological evaluation, the examiner diagnosed the Veteran with tinnitus.  The examiner opined that it was less likely than not that the Veteran's tinnitus was related to military noise exposure.  

In February 2008, a hearing was conducted at the RO.  At that time, the Veteran stated that while he was aboard the U.S.S. Midway, he participated in a training mission.  He noted that he was standing very close to a cannon when it fired.  According to the Veteran, he developed a ringing in his ears that continued throughout the remainder of his service and never went away.  In addition, the Veteran noted that after his discharge, he continued to experience constant tinnitus.      

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in September 2011.  At that time, he submitted a letter from his ex-wife in support of his claim.  In the letter, the Veteran's ex-wife stated that she had married the Veteran in 1967.  According to the Veteran's ex-wife, "ever since [she] could remember," the Veteran complained about noises and ringing in his ears.  She noted that she and the Veteran were married for 28 years.  

B. Analysis

As previously stated, the Board finds that the Veteran's statements in regard to his noise exposure credible and consistent with military service.  See 38 U.S.C.A. § 1154(a)(West 2002).  Thus, the pertinent question in this case is whether the Veteran's currently diagnosed tinnitus is related to his period of active service, specifically to his in-service noise exposure.      

During the course of this appeal, it has been the Veteran's contention that he initially experienced tinnitus while he was in the military.  Specifically, he reports that while he was aboard the U.S.S. Midway, he was standing too close to a canon when it fired and he subsequently developed tinnitus.  The Veteran maintains that after he developed tinnitus, it never went away and that he continues to experience it to the present day.  In this regard, the Veteran is considered competent to report what comes to him through his senses, to include ringing in his ears.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  As tinnitus is a diagnosis based on purely subjective complaints, the Board may accept his statements in this regard.  Id.  Indeed, in Barr v. Nicholson, 21 Vet. App. 303, 305 (2007), the Court held that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  Id.  Thus, the Board finds the Veteran's statements concerning the presence and date of onset of his tinnitus to be both competent and credible.

Under the benefit-of-the-doubt rule embodied in 38 U.S.C.A. § 5107(b), in order for a claimant to prevail, there need not be a preponderance of the evidence in the veteran's favor, but only an approximate balance of the positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  In addition to the Veteran's statements that he has experienced tinnitus since service, he has submitted a private medical statement from Ms. J.A.C., dated in September 2007, in support of his claim.  In the statement, Ms. C. opined that it was at least as likely as not that the Veteran's current tinnitus was caused by or contributed to by excessive noise exposure to jet engine noise while he was in the military.  While this opinion supports the Veteran's claim, the Board notes that the relevant VA examinations, dated in April and October 2007, oppose the claim.  In the April and October 2007 VA examination reports, the examiners concluded that the Veteran's currently diagnosed tinnitus was not related to his period of service, to include in-service noise exposure.  In support of their conclusion, both VA examiners noted that the Veteran's service treatment records were negative for any complaints or findings of tinnitus.  The Board observes that it is true that the Veteran did not seek any treatment for his tinnitus during service, and, as such, his service treatment records are negative for any complaints or findings of tinnitus.  However, just because the Veteran did not seek treatment for his tinnitus during service does not mean that he did not experience tinnitus during service.  As stated above, the Board finds the Veteran's statements concerning the presence and date of onset of his tinnitus to be both competent and credible.  Thus, the Board accepts his statements that he first experienced tinnitus during service.  Accordingly, in light of the Veteran's statements that he has continually experienced tinnitus since service, which the Board finds is credible and competent evidence of continuity of symptomatology, the issue of whether the Veteran's tinnitus had its onset in service is in relative equipoise, i.e., about evenly balanced for and against his claim.  In these situations, the Veteran is given the benefit of the doubt.  Consequently, resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's tinnitus was incurred in service.  38 C.F.R. § 3.102.  See Ashley v. Brown, 6 Vet. App. 52, 59 (1993), citing 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (under the "benefit- of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the veteran shall prevail upon the issue).  As such, the Board will grant this appeal.










ORDER

Entitlement to service connection for bilateral hearing loss is denied.  

Entitlement to service connection for tinnitus is granted.  








____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


